MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any
                                                                       Dec 09 2020, 8:43 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Leroy Butler                                            Curtis T. Hill, Jr.
Pendleton, Indiana                                      Attorney General of Indiana

                                                        Jesse R. Drum
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Leroy Butler,                                            December 9, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-PC-658
        v.                                               Appeal from the Shelby Superior
                                                         Court
State of Indiana,                                        The Honorable David Neal
Appellee-Respondent.                                     Riggins, Judge
                                                        Trial Court Cause No.
                                                        73D02-1904-PC-5



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                  Page 1 of 14
                                             Case Summary
[1]   Leroy Butler appeals the denial of his pro se petition for post-conviction relief,

      raising the following two restated issues:


              1. Did the post-conviction court err when it denied Butler’s Ind.
              Trial Rule 56 motion for summary judgment?
              2. Did the post-conviction court err when it determined that
              Butler’s trial counsel was not ineffective for not filing a motion to
              suppress?


[2]   We affirm.


                                   Facts & Procedural History
[3]   On August 17, 2015, Shelbyville Police Department dispatch received an

      anonymous call reporting that someone was believed to be possessing or

      dealing narcotics from a green car. The caller provided the location of the

      residence where the car was last seen and its license plate number. Officer

      James Jones drove to the location, and the described vehicle was in the

      driveway. He parked in a nearby location, while another officer watched the

      car and told Officer Jones when it was leaving the residence. Officer Jones

      followed the subject car, observed it fail to make a complete stop at a stop sign,

      and initiated a traffic stop. Officer Jones asked the driver for identification, and

      Butler identified himself. There was an active warrant for Butler’s arrest, and

      Officer Jones arrested Butler. As the registered owner of the vehicle was not

      present, the vehicle was towed. During a search of the vehicle, officers found

      methamphetamine and a glass pipe in the passenger compartment and, in the

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 2 of 14
      trunk, officers found methamphetamine, marijuana, and a digital scale. The

      State charged Butler with dealing in methamphetamine, possession of

      methamphetamine, and maintaining a common nuisance.


[4]   At the August 2016 jury trial, Officer Jones testified to following the car and

      observing it fail to make a complete stop at a stop sign before it turned. He

      described, “The way I do it is I watch their rims. If their rims do not come to a

      full resting position . . . that is considered not coming to a complete stop[,]” and

      “the vehicle did that” at the stop sign as it was turning south. Exhibits Vol. at

      10. On cross-examination, counsel questioned Officer Jones in more detail

      concerning his exact location when he saw Butler’s vehicle at the stop sign, and

      Officer Jones pointed to his location on a map and said, “So I had a view

      through here of the vehicle’s tires.” Id. at 57.


[5]   The jury found Butler guilty of all three charges. At the sentencing hearing,

      Butler stated that he had a substance-abuse problem, including drinking

      alcohol. The trial court merged the possession and dealing charges and

      convicted Butler of dealing in methamphetamine and maintaining a common

      nuisance, sentencing him to a total of twenty years, with eighteen years to be

      served in the Indiana Department of Correction and two years suspended to

      probation. On direct appeal, Butler asserted that a probation condition

      prohibiting him from entering any establishment that sells alcohol was

      overbroad. We agreed, revised the condition, and remanded for further

      proceedings. Butler v. State, No. 73A01-1609-CR-2238 (Ind. Ct. App. April 7,

      2017).

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 3 of 14
[6]   On April 9, 2019, Butler, pro se, filed a petition for post-conviction relief

      asserting that his trial counsel was ineffective for (1) failing to file a motion to

      suppress the evidence seized during what Butler claims was an illegal, pre-

      textual traffic stop, and (2) for failing to object during trial to certain testimony

      of Officer Jones that Butler claimed violated a motion in limine. Butler also

      alleged that his appellate counsel was ineffective for failing to raise certain

      issues on appeal, including ineffective assistance of trial counsel.


[7]   Butler filed a number of discovery requests and motions during the pendency of

      his post-conviction petition, including a motion for declaratory judgment, a

      request for judicial notice to supplement/preserve evidence, motions to compel,

      a second motion for declaratory judgment, and motion for change of venue

      from the judge, in which Butler asserted that the judge was “extremely biased”

      against him, did not hold the State in contempt for alleged failures to comply

      with discovery, and “squandered in unsavory, dilatory, impeding actions

      against [his] rights to discovery per trial rules.” Appellant’s Appendix at 30. The

      request for change of judge was granted, and Special Judge David N. Riggins

      was appointed and assumed jurisdiction on November 12, 2019.


[8]   On December 12, 2019, Butler filed a motion for summary judgment, asserting

      that he was entitled to judgment as a matter of law on the ineffective assistance

      of trial counsel and appellate counsel claims that he raised in his petition for

      post-conviction relief. He asserted that the material facts not in dispute

      included “the arresting officer’s false probable cause affidavit [] which the

      officer illegally utilized to perform a pretextual traffic stop upon Butler.” Id. at

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 4 of 14
       37. He designated evidence, including his own two affidavits, the State’s

       interrogatory responses, and a “Motion for Judicial Estoppel” that he had filed.

       Id. at 44.


[9]    On February 21, 2020, the court held a post-conviction hearing, at which Butler

       presented the following evidence: (1) portions of the trial transcript, namely

       Officer Jones’s testimony and the prosecutor’s rebuttal argument; (2), Officer

       Jones’s dash-cam video 1; and (3) testimony of his trial counsel, Adam James. 2

       The dash-cam video was played on the 72-inch screen in the courtroom. After

       watching the video, the post-conviction court stated, “It’s so blurry its hard for

       me to see anything[,]” and it determined that the video was “inconclusive” as to

       whether Butler stopped. Transcript at 11. The court read the offered and

       admitted trial testimony of Officer Jones, who testified that he watched the

       wheels or rims of Butler’s vehicle roll and not come to a complete stop.


[10]   James testified that, prior to trial, he deposed Officer Jones and watched the

       dash-cam video. James acknowledged that Butler asked him to file a motion to

       suppress but that, based on Officer Jones’s deposition testimony and the video,

       he thought a motion to suppress would not be successful, and he “didn’t want

       to file what [he] thought would be [a] frivolous motion to suppress.” Id. at 26.




       1
        Butler did not have the video but the prosecutor had a copy at the hearing, agreed for it to be played, and
       did not object to its admission.
       2
        Butler had not subpoenaed James for the hearing, but rather than continue the hearing, and with the
       agreement of the State, the court contacted James, who now was employed as a county prosecutor, and
       asked him to come to the courtroom to testify. The State did not object to that course of action.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                    Page 5 of 14
[11]   After receiving testimony and hearing argument, the post-conviction court

       addressed Butler’s motion for summary judgment. The court explained,

       “Summary judgment is not necessarily an appropriate motion for post-

       conviction relief[,]” and, further, “[s]ummary judgment is like a shortcut so you

       don’t have to have a hearing. . . . We’re having the hearing. So, I’m gonna

       deny your motion for summary judgement because it’s not necessary.” Id. at

       32. The court took Butler’s petition for post-conviction relief under advisement

       and issued an order later that day denying relief.


[12]   It found that James’s decision to not file a motion to suppress was reasonable,

       stating, in pertinent part:


               A view of the [] video is inconclusive due to the distance and
               blurriness of the video. Had the Motion to Suppress been filed in
               this court, this court would have denied it. The discrepancy
               between Butler and Jones [sic] version of events is not
               appropriate as a matter of law for suppression but instead was a
               matter of credibility for the jury to consider.
               Moreover, Butler was wanted on a warrant at the time of the
               stop. . . . This court does not believe the law allows suppression
               of identity, even if the stop was unlawful. Therefore, once
               Butler’s identity was established, the warrant was properly
               executed and items discovered would have been subject to lawful
               search incident to arrest and/or inventory.


       Appellant’s Appendix at 13. The post-conviction court determined that James did

       not provide ineffective assistance by not filing a motion to suppress. With

       regard to Butler’s claim that his trial counsel was ineffective for failure to object

       to a claimed violation of a motion in limine, the court found that Butler failed

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 6 of 14
       to present any evidence on the issue and failed to make a cogent argument, and,

       accordingly, “fails in his burden.” Id.


[13]   Similarly, concerning Butler’s post-conviction claim that his appellate counsel

       was ineffective, the court found that “again, [Butler] presented no evidence or

       argument in support[,]” but noted that Butler’s testimony at the hearing “hinted

       that after speaking with his appellate counsel he understood why she didn’t

       raise the issue of ineffective assistance of [trial] counsel, instead leaving it to be

       raised in a PCR petition.” Id. The post-conviction court determined that Butler

       “has failed to meet his burden on this claim too.” Id. The court denied the

       petition for post-conviction relief, 3 and Butler now appeals.


                                           Discussion & Decision
[14]   In order to prevail on a petition for post-conviction relief, a petitioner must

       establish his claims by a preponderance of the evidence. Ind. Post-Conviction

       Rule 1(5); Helton v. State, 907 N.E.2d 1020, 1023 (Ind. 2009). The post-

       conviction court is the sole judge of the weight of the evidence and the

       credibility of the witnesses. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).


[15]   When appealing from the denial of a petition for post-conviction relief, a

       petitioner must convince this court that the evidence, taken as a whole, “leads




       3
        In its order, the court recognized the “passionate plea” that Butler had made about his situation in prison
       and his efforts at reform, and it congratulated Butler on his progress, suggesting that “such progress is best
       noted and appreciated in a Petition to Modify Sentence” and “it really has no place for consideration in a
       Petition for Post-Conviction relief.” Appellant’s Appendix at 13.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                      Page 7 of 14
       unerringly and unmistakably to a decision opposite that reached by the post-

       conviction court.” Stevens v. State, 770 N.E.2d 739, 745 (Ind. 2002). “It is only

       where the evidence is without conflict and leads to but one conclusion, and the

       post-conviction court has reached the opposite conclusion, that its decision will

       be disturbed as contrary to law.” Godby v. State, 809 N.E.2d 480, 482 (Ind. Ct.

       App. 2004), trans. denied.


                              I. Motion for Summary Judgment
[16]   Butler challenges the post-conviction court’s denial of his T.R. 56 motion for

       summary judgment, arguing that the State “failed to present any evidence to

       rebut Butler’s designated evidence establishing that he did not run a stop

       sign[.]” Appellant’s Brief at 22 (internal quotation marks omitted).


[17]   Although post-conviction proceedings are civil, see Ind. Post-Conviction Rule

       1(1)(5), the Indiana Supreme Court “established the special procedures set out

       in the Indiana Post-Conviction Rules to facilitate review of criminal convictions

       and sentences[,]” and the remedy provided under P-C.R. 1 “takes the place of

       all other common law, statutory, or other remedies heretofore available for

       challenging the validity of the conviction or sentence and shall be used

       exclusively in place of them.” P-C.R. 1(1)(b); Van Meter v. State, 650 N.E.2d

       1138, 1138 (Ind. 1995). Our Indiana Supreme Court has explained that

       Indiana’s Trial Rules “generally only govern procedure and practice in civil

       cases” and that the Court has considered their applicability in post-conviction




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 8 of 14
       proceedings where the Post-Conviction Rules “are silent.” Corcoran v. State, 845

       N.E.2d 1019, 1021 (Ind. 2006).


[18]   The post-conviction rules expressly provide for summary disposition. P-C.R.

       1(1)(4)(g) states:


               The court may grant a motion by either party for summary
               disposition of the petition when it appears from the pleadings,
               depositions, answers to interrogatories, admissions, stipulations
               of fact, and any affidavits submitted, that there is no genuine
               issue of material fact and the moving party is entitled to
               judgment as a matter of law.


       The State argues that “[b]ecause the Post-Conviction Rules are not silent about

       summary disposition, and in fact conflict with Trial Rule 56(C), Trial Rule

       56(C) does not apply in post-conviction proceedings,” and, therefore, the post-

       conviction court properly denied Butler’s summary judgment motion.

       Appellant’s Brief at 15.


[19]   Regardless of whether Butler was allowed to file for summary disposition under

       T.R. 56, his claim fails. That is, under either rule – P-C.R. 1(1)(4)(g) or T.R. 56

       – Butler has failed to show that that there was no genuine issue of material fact

       and that he was entitled to judgment as a matter of law. The main fact that he

       represented in his motion as being undisputed – that he did stop at the stop sign

       – was expressly disputed in the probable cause affidavit and by Officer Jones in

       his deposition, where he stated that he observed Butler fail to completely stop.

       The State’s responses to interrogatories, which Butler designated in support of


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 9 of 14
       his motion, were consistent with that position. Accordingly, summary

       disposition was not warranted. See State v. Gonzalez-Vazquez, 984 N.E.2d 704,

       709 (Ind. Ct. App. 2013) (observing that, where post-conviction petitioner

       sought summary judgment on his ineffectiveness claim, “it would be an

       extremely rare occasion upon which a petitioner would be able to show an

       absence of an issue of material fact and further show his entitlement to

       judgment as a matter of law without a hearing and the presentation of

       evidence”), trans. denied. The post-conviction court did not err when it denied

       Butler’s motion for summary judgment.


                         II. Ineffective Assistance of Trial Counsel
[20]   Butler’s primary argument on appeal is that the traffic stop was pretextual and

       illegal and that his counsel was ineffective for not filing a motion to suppress

       the seized evidence.4 Ineffective assistance of counsel claims are governed by

       the two part test established by Strickland v. Washington, 466 U.S. 668 (1984).


                According to this test, [Butler] must first establish that his trial
                counsel’s performance was deficient. To demonstrate deficient
                performance, [Butler] must show that his trial counsel’s
                representation fell below an objective standard of reasonableness
                and that the errors were so serious that they resulted in a denial
                of [Butler’s] Sixth Amendment right to counsel. Second, [Butler]
                must demonstrate that the deficient performance prejudiced his



       4
         Although Butler raised in his petition the argument that trial counsel was also ineffective for failing to object
       to certain testimony, he did not address that claim at the hearing, and the post-conviction court found that he
       waived it. Butler does not challenge that determination on appeal, and any claim regarding a failure to object
       is waived.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                      Page 10 of 14
               defense. In order to establish prejudice, [Butler] must show that
               there is a reasonable probability that, but for his trial counsel’s
               unprofessional errors, the result of the proceeding would have
               been different. A reasonable probability is a probability sufficient
               to undermine confidence in the outcome.


       Moore v. State, 872 N.E.2d 617, 620 (Ind. Ct. App. 2007) (quoting Glotzbach v.

       State, 783 N.E.2d 1221, 1224 (Ind. Ct. App. 2003)), trans. denied.


[21]   Counsel is afforded considerable discretion in choosing strategy and tactics, and

       a strong presumption arises that counsel rendered adequate assistance. Oberst v.

       State, 935 N.E.2d 1250, 1254 (Ind. Ct. App. 2010), trans. denied. We will not

       lightly speculate as to what may or may not have been an advantageous trial

       strategy, as counsel should be given deference in choosing a trial strategy that,

       at the time and under the circumstances, seems best. Perry v. State, 904 N.E.2d

       302, 308 (Ind. Ct. App. 2009), trans. denied. Isolated omissions or errors, poor

       strategy, or bad tactics do not necessarily render representation ineffective.

       McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied.


[22]   Butler contends that his trial counsel was ineffective for not filing a motion to

       suppress. Appellant’s Brief at 14. The decision of whether to file a particular

       motion is generally a matter of trial strategy, and, absent an express showing to

       the contrary, the failure to file a motion does not indicate ineffective assistance

       of counsel. Glotzbach, 783 N.E.2d at 1224. Specifically, we have held that

       “‘[t]o prevail on an ineffective assistance of counsel claim based upon counsel’s

       failure to file motions on a defendant’s behalf, the defendant must demonstrate


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020   Page 11 of 14
       that such motions would have been successful.’” Moore, 872 N.E.2d at 621

       (quoting Wales v. State, 768 N.E.2d 513, 523 (Ind. Ct. App. 2002), on reh’g, 774

       N.E.2d 116, trans. denied).


[23]   Here, at the post-conviction hearing, James acknowledged that he and Butler

       had discussed the possibility of filing a motion to suppress, but James explained

       that, after deposing Officer Jones and watching the video that was blurry and

       essentially inconclusive, he decided not to file “what [he] thought would be [a]

       frivolous motion to suppress.” Transcript at 26. The partial trial transcript

       admitted at the post-conviction hearing reflected that James posed questions to

       Officer Jones on cross-examination that inquired where exactly Officer Jones

       was located at the time that Butler’s car arrived at the stop sign and appeared to

       be calculated to raise doubts on the officer’s assertion that he saw the rims of

       Butler’s vehicle not come to a complete stop. The record also suggests that

       James’s closing argument included that Butler stopped at the stop sign and that

       the officer could not see it. 5 On this record, Butler has failed to carry his burden

       of showing that James’s decision – to not file a motion to suppress – was not a

       matter of trial strategy. See Glotzbach, 783 N.E.2d at 1225 (trial counsel’s

       decision not to file a motion to suppress photo array was matter of trial strategy




       5
        James’s closing argument is not in the record before us, but the prosecutor’s rebuttal argument is, having
       been offered by Butler at the post-conviction hearing and admitted without objection, and such rebuttal
       argument indicates that the State responded to suppression-type arguments that had been made by Butler’s
       counsel.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                  Page 12 of 14
       and not ineffective assistance where counsel’s cross-examination at trial asked

       questions aiming to raise doubt about the legitimacy of the photo array).


[24]   Moreover, the post-conviction court (a special judge who assumed jurisdiction

       after Butler’s motion for change of venue from the judge) stated that “[h]ad the

       Motion to Suppress been filed in this court, this court would have denied it”

       because the matter hinged on witness credibility, i.e. Butler’s version versus

       Officer Jones’s version. Appellant’s Appendix at 13. In sum, the record before us

       does not show that a motion to suppress would have been granted. See Oberst,

       935 N.E.2d at 1257 (trial counsel was not ineffective for not filing a motion to

       suppress a confession, where defendant’s claim that his confession was

       involuntary due to intoxication was in conflict with the detective’s version,

       which was that Oberst did not appear to be intoxicated, and counsel was

       present at the confession and observed defendant and his ability to answer

       questions).


[25]   For these reasons, we conclude that Butler has failed to establish by a

       preponderance of the evidence that his trial counsel was ineffective for not filing

       a motion to suppress. 6 We therefore affirm the denial of Butler’s petition for

       post-conviction relief.




       6
         Butler raised a claim of ineffective assistance of appellate counsel in his petition for post-conviction relief,
       which the post-conviction court determined had been waived. Butler does not expressly challenge this
       determination on appeal and only generally offers the claim that “trial and appellate counsel were both
       ineffective for failing to argue suppression in court or on appeal.” Appellant’s Brief at 21. We find that he has

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                       Page 13 of 14
[26]   Judgment affirmed.


       Riley, J. and May, J., concur.




       failed to make a cogent argument or cite to authority and has waived any claim that his appellate counsel was
       ineffective. Ind. Appellate Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-658| December 9, 2020                 Page 14 of 14